Title: Allen & Bryant to Thomas Jefferson, [received 18 February 1820]
From: Allen & Bryant
To: Jefferson, Thomas


					
						
							
								received 18 Feb. 1820
							
						
					
					Allen & Bryant take the liberty to present compliments to the Honourable Mr Jefferson—and they shall do themselves the honour to present him with the Life of Napoleon Bounaparte, when published—His known readiness to  encourage American productions,  has indused them to solicit the, influance of his distinguished Name, to their subscription
					They beg him to excuse this encroachment on his time.
				